Dear Mr. Skyring:
Your request for an Attorney General's Opinion has been directed to me for response.  As I understand it, the question you have asked is as follows:
           "May the clerk of the City Court of Baton Rouge substitute the words `as requested in attachment judgment' instead of actually typing the wording of the judgment on a writ of fieri facias."
The change you would like to make in the standard form for a writ of fieri facias, would certainly seem to have the potential for saving both time and effort on the part of clerks of court.  However, it does not appear that this variation of the form is permitted by law.
LSA-R.S. 13:4283 begins with the following words:
           "Writ of execution or of fieri facias shall be in the following form."  (Emphasis added).
Thereafter follows the precise language of the form.
LSA-R.S. 1:3 provides, in pertinent part, that:
           "The word `shall' is mandatory and the word `may' is permissive."
Accordingly, since the statute uses the mandatory language "shall" it appears that the form set forth in LSA-R.S. 13:4283
must be strictly adhered to.
Therefore, it is the opinion of this office that the Clerk of Court for the City Court of Baton Rouge, may not substitute the words "as requested in attachment judgment", in a writ of fieri facias, in place of the language set forth in LSA-R.S.13:4283.
Since, as in the example attached to your opinion request, the substitution of the language you have proposed would seem to promote economy of time and effort on the part of clerks of court, you may wish to consider proposing to the clerks of court association, that legislation be offered to permit the variation of language you have proposed.
I trust that the foregoing has answered the question you have asked. However, if additional information is needed, please do not hesitate to contact this office.
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: JAMES A. SMITH, II Assistant Attorney General
RPI/JAS:pb 2605s